Exhibit 10.11

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 17,
2012, is by and between GREENHUNTER ENERGY, INC., a Delaware corporation (the
“Company”), and TRIAD HUNTER, LLC, a Delaware limited liability company (the
“Shareholder”). Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in that certain Equity Purchase
Agreement, dated as of even date herewith, by and among the Company and the
Shareholder (the “Purchase Agreement”).

This Agreement is made pursuant to the Purchase Agreement. In order to induce
the Shareholder to enter into the Purchase Agreement, the Company has agreed to
provide the registration rights provided for in this Agreement to the
Shareholder and their respective direct and indirect transferees. The execution
of this Agreement is a condition to the closing of the transactions contemplated
by the Purchase Agreement.

The parties hereby agree as follows:

Section 1. Piggyback Registration Rights. If the Company at any time and from
time to time proposes to register any of its securities under the Securities
Act, for sale to the public, whether for its own account or for the account of
other security holders, or both (except with respect to Special Registration
Statements), it will provide written notice to all Holders of its intention to
do so, which notice shall include a list of the jurisdictions in which the
Company intends to attempt to qualify the securities under the applicable state
securities laws. Upon the written request of a Holder, provided within twenty
(20) business days after receipt of any such notice, to register any of the
Covered Shares held by such Holder, the Company will, subject to the limitations
and conditions contained herein, use its commercially reasonable efforts to
cause the Covered Shares as to which registration shall have been so requested
to be included for registration in the registration statement proposed to be
filed by the Company, all to the extent required to permit the sale or other
disposition of the Covered Shares by such Holder; provided, however, that

(a) If, at any time after giving such written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register such securities, the Company may, at
its election, give written notice of such determination to all Holders, and
thereupon the Company shall be relieved of its obligation to register any
Covered Shares of any Holder in connection with such registration (but not from
its obligation to pay, in accordance with Section 1(d) below, all Registration
Expenses incurred by any Holder prior to its receipt of such notice);

(b) If such registration involves an underwritten offering, and a Holder
requests to be included in the Company’s registration, then such Holder must
sell its Covered Shares to the underwriters selected by the Company on the same
terms and conditions as apply to the Company or the other selling shareholders,
as applicable (except as otherwise set forth herein);

(c) The number of Covered Shares to be included in such an underwritten offering
may be reduced if, and to the extent that, the managing underwriter, if any,
shall be of the reasonable opinion that such inclusion would adversely affect
the marketing of the securities to be sold by the Company therein; provided,
however, such reduction of Covered Shares must be proportionate to the reduction
of all shares of the Company included in such offering. Notwithstanding anything
to the contrary contained in this Section 1(c), in the event that there is an
underwritten public offering of securities of the Company pursuant to a
registration covering Company securities and a Holder does not elect to sell its
Covered Shares to the underwriters of the Company’s securities in connection
with such



--------------------------------------------------------------------------------

offering, such Holder shall refrain from selling such Covered Shares during the
period of distribution of the Company’s securities by such underwriters, the
period in which the underwriting syndicate participates in the after market and
during any lock-up period requested by such underwriters pursuant to a market
standstill agreement; provided, however, that such Holder shall, in any event,
be entitled to sell its Covered Shares commencing on the 90th day after the
effective date of such registration statement; and

(d) All Registration Expenses incurred by the Company in complying with a
registration covering Covered Shares, but excluding any Selling Expenses, shall
be borne by the Company. All Selling Expenses in connection with any
registration statement filed pursuant to this Agreement shall be borne by the
Holders on a pro rata basis based on the number of Covered Shares held by such
Holders, or by such Persons other than the Company (except to the extent the
Company shall be a seller), as they may agree.

Notwithstanding the foregoing, the piggyback registration rights contained in
this Section 1 shall not be applicable to the registration of the Company’s
securities pursuant to that certain Form S-1 Registration Statement of the
Company on file with the Securities and Exchange Commission as of the date
hereof, including all amendments thereto, whether such amendments are currently
on file or filed after the date hereof, but such registration shall only be
excluded from the piggyback rights granted hereunder to the extent any future
amendments do not expand the securities included therein as of the date hereof.

Section 2. Indemnification. In the event any Covered Shares are included in a
registration statement under Section 1:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Holders, the officers and directors of the Holders and each such Person, if
any, who controls such Holders within the meaning of the Securities Act or the
1934 Act against any losses, claims, damages, or liabilities (joint or several)
to which they may become subject under the Securities Act, the 1934 Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively a “Violation”):
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the 1934 Act, any state securities law or any rule or regulation
promulgated under the Securities Act, the 1934 Act or any state securities law;
and the Company will pay to the Holders, officers, directors or controlling
Persons, as incurred, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 2(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
any Holder.

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act, any underwriter, any other shareholder
selling securities in such registration statement and any controlling person of
any such underwriter or other shareholder, against any losses, claims, damages,
or liabilities (joint or several)

 

2



--------------------------------------------------------------------------------

to which any of the foregoing persons may become subject, under the Securities
Act, the 1934 Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereto) arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and such Holder will pay, as incurred, any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 2(b), in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 2(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder, which consent shall
not be unreasonably withheld; provided, that, in no event shall any indemnity
under this Section 2(b) exceed the net proceeds from the offering received by
such Holder.

(c) Promptly after receipt by an indemnified party under this Section 2 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.

(d) If the indemnification provided for in this Section 2 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided, that,
in no event shall any contribution by a Holder under this Section 2(d) exceed
the gross proceeds from the offering received by such Holder. The relative fault
of the indemnifying party and of the indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) The obligations of the Company and the Holders under this Section 2 shall
survive the completion of any offering of Covered Shares in a registration
statement under Section 1, and otherwise.

Section 3. Duration of Agreement. The Company shall have no obligation pursuant
to this Agreement with respect to any Covered Shares proposed to be sold by a
Holder in a registration pursuant to this Agreement if, in the written opinion
of outside counsel to the Company (which counsel must be acceptable to the
Holders in the exercise of its or their reasonable discretion) delivered to the
Holders, (i) all such Covered Shares proposed to be sold by a Holder may be sold
in a single transaction without registration under the Securities Act pursuant
to Rule 144, (ii) the Company has been subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act for a period of at least ninety
(90) days and is current in the filing of all such required reports, and
(iii) the Covered Shares have been listed for trading on a national securities
exchange.

 

3



--------------------------------------------------------------------------------

Section 4. Headings. Headings of articles, sections and paragraphs of this
Agreement are inserted for convenience of reference only and shall not affect
the interpretation or be deemed to constitute a part hereof.

Section 5. Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein shall,
for any reason, be held to be invalid, illegal or unenforceable, such
illegality, invalidity or unenforceability shall not affect any other provisions
of this Agreement.

Section 6. Benefits of Agreement. Nothing expressed by or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns and
transferees any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of the parties hereto and their respective successors and
permitted assigns and transferees. Anything herein to the contrary
notwithstanding, each Holder shall have the right to assign its rights hereunder
to any Person, provided that such Person shall agree in writing to be
irrevocably bound by, and to comply with, all applicable provisions of this
Agreement as a “Holder”.

Section 7. Notices. Any notice or other communications required or permitted
hereunder shall be deemed to be sufficient and received if contained in a
written instrument delivered in person or by courier or duly sent by first class
certified mail, postage prepaid, or by facsimile or email addressed to such
party at the address, email address or facsimile number set forth below:

if to the Company:

GreenHunter Energy, Inc.

1048 Texan Trail

Grapevine, Texas 76051

Attn.: President

Facsimile No.: (972) 410-1066

if to the Shareholder:

Triad Hunter, LLC

777 Post Oak Blvd., Suite 650

Houston, Texas 77056

Attn.: General Counsel

Facsimile No.: (832) 369-6992

or, in any case, at such other address, email address or facsimile number as
shall have been furnished in writing by such party to the other parties hereto.
All such notices, requests, consents and other communications shall be deemed to
have been received (a) in the case of personal or courier delivery, on the date
of such delivery, (b) in the case of mailing, on the fifth business day
following the date of such mailing and (c) in the case of facsimile or email
transmission, when received (provided confirmation of transmission is
mechanically or electronically generated and kept in a file by sending party).

 

4



--------------------------------------------------------------------------------

Section 8. Modification. Except as otherwise provided herein, neither this
Agreement nor any provision hereof may be modified, changed, discharged or
terminated except by an instrument in writing signed by the party against whom
the enforcement of any modification, change, discharge or termination is sought
or by the agreement of the the Company and the Shareholder.

Section 9. Counterparts; Execution. This Agreement and any amendments hereto may
be executed and delivered in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement, and shall become effective when counterparts have been
signed by each party hereto and delivered to the other parties hereto. In the
event that any signature to this Agreement or any amendment hereto is delivered
by facsimile transmission or by e-mail delivery of a portable document format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

Section 10. Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW THEREOF. Each of the parties hereto agrees that any proceeding for the
enforcement of this Agreement shall be brought exclusively in the United States
District Court for the Northern District of Texas (Dallas Division), and consent
to the exclusive jurisdiction of each such federal court and to service of
process in any such proceeding being made upon such party by mail at the address
specified herein. Each of the parties hereto irrevocably and unconditionally
waives any objection that it may now or hereafter have to the venue of any such
proceeding or any such federal court or that such proceeding is brought in an
inconvenient court.

Section 11. Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY AGREES THAT ANY OTHER PARTY HERETO MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 12. Definitions. The below terms have the stated definitions:

(a) “1934 Act” means the Securities Exchange Act of 1934, as amended.

(b) “Covered Shares” shall mean all shares of Perpetual Preferred Stock of the
Company and all shares of common stock of the Company issued to the Shareholder
or any successor to or assignee of the rights of the Shareholder, (i) pursuant
to the terms of the Purchase Agreement, (ii) pursuant to any conversion of the
Promissory Note or the Perpetual Preferred Stock, or (iii) pursuant to any stock
dividend or other stock right arising out of the Promissory Note or ownership of
Perpetual Preferred Stock or common stock of the Company. Covered Shares shall
also include any shares issued to the Shareholder or any successor to or
assignee of the rights of the Shareholder as a result of any reorganization,
merger or other restructure of the Company.

 

5



--------------------------------------------------------------------------------

(c) “Holder” means any Person holding Covered Shares, including, without
limitation, the Shareholder, its successors and permitted assigns.

(d) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.

(e) “Registration Expenses” shall mean all reasonable expenses incurred by the
Company in complying with Section 1 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, fees and disbursements of one counsel for the Holders
selected by holders of at least a majority of the Covered Shares included in the
applicable registration, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company which shall be paid in any
event by the Company).

(f) “SEC” or “Commission” means the Securities and Exchange Commission.

(g) “Securities Act” shall mean the Securities Act of 1933, as amended.

(h) “Selling Expenses” shall mean all underwriting discounts, brokerage fees,
and selling commissions incurred in connection with registrations, filings, or
qualifications of Covered Shares pursuant to Section 1 hereof.

(i) “Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan (ii) a registration statement with respect
to any corporate reorganization or transaction under Rule 145 of the Securities
Act, including any registration statements related to the issuance or resale of
securities issued in such a transaction, or (iii) a registration statement
related to units issued upon conversion of debt securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Registration
Rights Agreement as of the day and year first above written.

 

COMPANY: GREENHUNTER ENERGY, INC., a Delaware corporation By:    

Name:    

Title:    

 

SHAREHOLDER:

TRIAD HUNTER, LLC,

a Delaware limited liability company

By:    

Name:    

Title:    